Name: Commission Regulation (EC) No 2684/1999 of 17 December 1999 laying down detailed rules for the application in 2000 of the arrangements applicable to imports of beef and veal provided for in the Cooperation Agreement with the Former Yugoslav Republic of Macedonia
 Type: Regulation
 Subject Matter: European construction;  animal product;  trade;  Europe
 Date Published: nan

 Avis juridique important|31999R2684Commission Regulation (EC) No 2684/1999 of 17 December 1999 laying down detailed rules for the application in 2000 of the arrangements applicable to imports of beef and veal provided for in the Cooperation Agreement with the Former Yugoslav Republic of Macedonia Official Journal L 326 , 18/12/1999 P. 0024 - 0026COMMISSION REGULATION (EC) No 2684/1999of 17 December 1999laying down detailed rules for the application in 2000 of the arrangements applicable to imports of beef and veal provided for in the Cooperation Agreement with the Former Yugoslav Republic of MacedoniaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 77/98 of 9 January 1998 on certain procedures for applying the Cooperation Agreement between the European Community and the Former Yugoslav Republic of Macedonia(1), and in particular Article 1 thereof,Whereas:(1) Article 15(2) of the Cooperation Agreement with the Former Yugoslav Republic of Macedonia(2) provides for a tariff quota for 2000 of 1650 tonnes of products listed in Annex E to the Agreement, expressed in carcase weight. The detailed rules of application for that quota should be adopted;(2) in order to ensure flexible management of the quota, applications should be managed using a system of import rights. Provision should also be made to allocate these import rights after a period of consideration and subject to a single percentage reduction, where applicable. On the basis of the rights allocated, importers may apply for import licences throughout 2000 under Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products(3), as last amended by Regulation (EC) No 1127/1999(4), and Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80(5), as last amended by Regulation (EC) No 2648/98(6), subject to certain additional provisions;(3) in view of the risk of speculation inherent in these arrangements for beef and veal, clear conditions should be laid down as regards access by operators. Verification of the above conditions rquires that applications be submitted in the Member State in which the importer is recorded in the VAT register;(4) in order to ensure close control of the origin of the products, it should be laid down that either a EUR 1 movement certificate or an invoice declaration in accordance with Protocol 2 to the Cooperation Agreement must be presented;(5) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 11. A tariff quota of 1650 tonnes of certain beef and veal products, expressed in carcase weight, originating in the Former Yugoslav Republic of Macedonia is hereby opened for the period 1 January to 31 December 2000.The quota shall bear the serial number 09.4505.2. Import under the quota referred to in paragraph 1 shall be reserved for certain live animals and certain meat falling within CN codes:- ex 0102 90 51, ex 0102 90 59, ex 0102 90 71 and ex 0102 90 79,- ex 0201 10 00,- ex 0201 20 20,- ex 0201 20 30,- ex 0201 20 50,referred to in Annex E to the Cooperation Agreement.3. For the purposes of attributing the quota, 100 kilograms live weight shall be equivalent to 50 kilograms carcase weight.4. The ad valorem customs duty and the specific amounts of customs duty laid down in the Common Customs Tariff (CCT) shall be reduced by 80 % for products imported under the quota.Article 2In order to import under the arrangements referred to in Article 1, applicants for import rights must be natural or legal persons who, at the time of submission of applications, can prove to the satisfaction of the competent authorities of the Member State concerned that they have been active in trade in beef and veal and/or live animals of the bovine species with third countries at least once during the previous 12 months; applicants must be entered in a national VAT register.Article 31. The application for import rights may only be presented in the Member State in which the applicant is registered within the meaning of Article 2.2. The application for import rights must be for a minimum quantity of 15 tonnes carcase weight and not exceed the total quantity of the quota.3. Applications for import rights may be submitted only from 4 to 11 January 2000.4. Applicants may lodge no more than one application each. Where an applicant submits more than one application, all his applications shall be rejected.5. The Member States shall notify the Commission, not later than the fifth working day following the end of the application period, of applications submitted for each of the products listed in Article 1(1). Notification shall consist of a list of applicants and the quantities applied for.All notifications, including "nil" returns, shall be forwarded by fax using the model form in the Annex hereto in cases where applications have actually been submitted.Article 4The Commission shall decide to what extent applications may be granted. If the quantities applied for exceed the quantities available, the Commission shall fix a single percentage reduction to be applied to the quantities applied for.Article 51. Imports of the quantities granted shall be subject to presentation of one or more import licences.Notwithstanding this Regulation, Regulations (EEC) No 3719/88 and (EC) No 1445/95 shall apply.2. Licence applications may be lodged only in the Member State where the application for import rights is submitted.3. After the Commission has notified the quantities allocated in accordance with Article 4, import licences shall be issued on application by and in the names of the operators who have obtained import rights.4. Licence applications and licences shall show the following:(a) in Section 8, "Former Yugoslav Republic of Macedonia"; the licences shall carry an obligation to import from that country;(b) in Section 17, in addition to the number of animals, the relevant liveweight, which must correspond to part or all of the import rights allocated to the operator;(c) in Section 20, the serial number 09.4505 and at least one of the following:- Reglamento (CE) n ° 2684/1999- Forordning (EF) nr. 2684/1999- Verordnung (EG) Nr. 2684/1999- Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2684/1999- Regulation (EC) No 2684/1999- RÃ ¨glement (CE) n ° 2684/1999- Regolamento (CE) n. 2684/1999- Verordening (EG) nr. 2684/1999- Regulamento (CE) n.o 2684/1999- Asetus (EY) N:o 2684/1999- FÃ ¶rordning (EG) nr 2684/1999.5. Import licences issued pursuant to this Regulation shall be valid for 90 days from their date of issue as laid down in Article 21(1) of Regulation (EEC) No 3719/88. However, their validity shall expire no later than 31 December 2000.6. Licences issued shall be valid throughout the Community.Article 6The duties referred to in Article 1 shall be applied on presentation either of a EUR 1 movement certificate issued by the exporter country in accordance with Protocol 2 annexed to the Cooperation Agreement or an invoice declaration made out by the exporter in accordance with that Protocol.Article 7This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 8, 14.1.1998, p. 1.(2) OJ L 348, 18.12.1997, p. 2.(3) OJ L 331, 2.12.1988, p. 1.(4) OJ L 135, 29.5.1999, p. 48.(5) OJ L 143, 27.6.1995, p. 35.(6) OJ L 335, 10.12.1998, p. 39.ANNEX>PIC FILE= "L_1999326EN.002602.EPS">